Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-24-2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant, the limitations “at least one surface treatment provided between the metallic core and the anti-friction coating” fail to comply with the written description requirement. As much, the specification only support “an additional coating or surface treatment” (i.e. one layer). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 14 is rejected because it recite limitations “the surface treatment layer” in line 3. There is insufficient antecedent basis for this limitation in the claim because the surface treatment layer could be more one layer (at least one).
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al. (2003/0087091) in view of Craig et al. (20170280858).
Regarding claim 9, Seiki teaches a ring traveler for ring spinning machines or ring twisting machines, comprising:
a metallic core (Fig, 5, member 12, para 0035), the metallic core coated at least partially with an anti-friction coating comprise a base (Fig. 5, member 14, para 0062) and a solid lubricant (Fig. 5, member 16, para 0053);
the anti-friction coating comprising a layer thickness of 0.1 pm to 50 pm (para 0036)
a surface treatment layer is one of a hardened or tempered surface of the metallic cord (para 0034).
Seiki does not teach the surface treatment provided between the metallic core and the anti-friction coating and the base is selected from the group consisting of polyamides, polyimides, and polyamide/imides.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the treatment must happen before the coating step and on the core surface in order to not compromise, such as cracking the coating material, the coating surface when bending and heating the ring traveler.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure by replacing the base coating Seiki by using the polyamide coating, as disclosed by Craig, in order to endure mere abrasive force; therefore, increasing the ring traveler life.
Regarding claim 10, the modified structure Seiki-Craig discloses the anti-friction coating has a layer thickness of 0.5 pm to 10 pm (Seiki, para 0036).
Regarding claim 11, the modified structure Seiki-Craig discloses the solid lubricant is selected from the group consisting of organic or inorganic solid lubricants (Seiki, para 0054), polymeric solid lubricants, polyfluorinated compounds, graphite (Seiki, para 0054), metal sulfides, calcium phosphates, silicates and layered silicates.
Regarding claim 13, the modified structure Seiki-Craig discloses a ring spinning machine, comprising at least one ring traveler according to claim 9 (Seiki, abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al. (2003/0087091) and Craig et al. (20170260858) as applied to claim 9 above, and further in view of WO2015/080597 (hereinafter WO).
Regarding claim 12, the modified structure Seiki-Craig teaches ail of the limitation of claim 12 except the anti-friction coating further comprises metal-containing nano particles.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified structure Seiki-Craig by adding metal-containing nano particles to anti-friction coating, as taught by WO, in order to provide extremely smooth surface due to the nano particles; therefore increasing antifriction.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seiki et al. (2003/0087091) in view of Craig et al. (20170260656) and WO2015/080597 (hereinafter WO).
Regarding claim 14, Seiki teaches a method for coating (para 0041) ring travelers for ring spinning or ring twisting machines, comprising:
with a spray method (para 0080) providing a metallic core of the ring traveler (Fig. 5, member 12, para 0035) with an anti- friction coating consisting of a solid lubricant (Fig. 6, member 16, para 0053} and at least one base coating(Fig. 6, member 14, para 0062);
providing a surface treatment layer that is one of a hardened or tempered surface on the metallic cord (para 0034).
Seiki does not teach the surface treatment provided between the metallic core and the anti-friction coating and the base is selected from the group consisting of polyamides, polyimides, and polyamide/imides.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the treatment must happen 
Seiki does not explicitly teach the base polymer selected from the group consisting of polyamides, polyimides, and polyamide/imides;
wherein the spray method comprises a drum spray method; and Seiki does not teach the base coating is selected from the group consisting of polyamides, polyimides, and polyamide/imides.
Craig teaches a ring traveler having a coating material comprising base polymer is selected from the group consisting of polyamides (para 0017), polyimides, and polyamide/imides.
It would have been obvious to one of ordinary skill in the art before the effective tilling date of the claim invention to modify the method by replacing the base coating Seiki by using the polyamide coating, as disclosed by Craig, in order to endure more abrasive force; therefore, increasing the ring traveler life.
Response to Arguments
Applicant's arguments, date 02-24-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive because applicant argues that the prior art does not teach the limitations "at least one surface treatment between the metallic core and the anti-friction coating, wherein the surface treatment layer is one of a hardened or tempered surface of the metallic cord" of claims 9-14. However, this argument is not commensurate with the rejected claims, as the 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732